Citation Nr: 9926899	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) death benefit 
purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The veteran, who had active service in the Marine Corps from 
May 1969 to May 1974, died in November 1995, in the New York 
City home of his parents.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 
Administrative decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
which denied the appellant entitlement to recognition as the 
veteran's surviving spouse for VA death benefit purposes.

The Board notes that the appellant, in her July 1998 VA Form 
9, requested a Travel Board hearing.  Subsequently the 
appellant sent a written statement to the RO, dated in 
October 1998, in which she declared that she no longer wanted 
any hearing.  Therefore, the RO forwarded the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran and the appellant were married in the state 
of New York in December 1971, and there is no evidence of 
record that they were divorced thereafter prior to his death 
in November 1995.

3.  They separated in 1991, and there is no credible evidence 
that they thereafter lived together as husband and wife.

4.  The appellant was responsible for the 1991 separation 
from the veteran and there was no reconciliation with the 
veteran prior to his death in November 1995.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 5107 
(West 1991); 38 C.F.R. §§ 3.50, 3.53, 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well-grounded and the relevant facts 
in this case are not in dispute.  No further assistance is 
warranted.  38 U.S.C.A. § 5107(a).  The veteran and the 
appellant were married in the state of New York in December 
1971 and there is no evidence of record that the couple was 
ever divorced.  The veteran died in November 1995, in the New 
York City home of his parents, as evidenced by the death 
certificate.

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3).  
Fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations 
will not break the continuity of cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b).  The RO issued an 
administrative decision in May 1998 which found that the 
continuous cohabitation requirement had not been met.

Review of the evidence of record reveals that the veteran 
submitted an application for benefits in October 1991.  On 
that application he listed his address as that of his 
parents' home in Queens.  He stated that he was married and 
not living with his spouse.  He also indicated that the 
reason for the separation was "wife, affair."  The veteran 
stated that he did not know the present address of his 
spouse.  

The veteran was hospitalized in a VA facility from October to 
December of 1991.  His Axis I diagnoses were post-traumatic 
stress disorder (PTSD) and mixed substance abuse, in 
remission.  He reported being married in December 1971, and 
having two children of that marriage.  He stated that he 
separated from his wife after 19 years of marriage because of 
his drinking problem and because he became abusive of his 
wife which led to his decision to get professional help.

The veteran underwent a VA medical examination in March 1992.  
He gave the present address of his parents as his address.  
The Board notes that the veteran also used that address to 
receive his VA benefit checks and that he was not awarded 
compensation for any dependent, nor did he request 
compensation for any dependent.

The veteran also underwent a VA psychiatric examination in 
March 1992.  He reported that he had been admitted to a VA 
facility in February 1991, for treatment for alcohol and drug 
abuse; that he then went to a VA domiciliary facility, 
followed by three months in a VA PTSD treatment program which 
ended in December 1991, and that he then returned to the VA 
domiciliary facility.  The veteran stated that he lost his 
home of seven years in January 1991, and that he was 
separated from his wife from that point onwards.  He admitted 
that he had been very depressed since the split-up.

The veteran underwent another VA psychiatric examination in 
August 1994.  He stated that he spent his time trying to 
interact in the structured program where he lived and that he 
was in touch with his parents, but not his children recently.  
There was no mention of his wife.  He stated that he was 
lonely.  The examiner noted that the veteran was living in an 
SRO (single room occupancy).  

The report from an April 1995 VA emergency room visit by the 
veteran indicated that he had been homeless for two months; 
that he had separated in 1991; that he had had a lack of 
housing on and off between 1991 and the present; and that he 
had had no jobs since 1992.  A psychosocial report, prepared 
for Project TORCH and dated in April 1995, indicated that the 
veteran was living in Queens with his mother and that his 
marital status was separated.  The veteran reported that he 
was been married in December 1971, and that he had been 
separated for four years.  The report stated that the 
veteran's substance abuse was the cause of his homelessness.  
The veteran was subsequently hospitalized at a VA facility 
from May 1995 to August 1995; the discharge summary stated 
that he would be staying at the home of his parents 
temporarily.  A copy of document signed by the clerk of the 
court and issued by the New York State Family Court for the 
City of New York indicates that the veteran appeared at that 
court in September 1995, and that he was not allowed to file 
a divorce petition because he had not seen his wife for four 
years and had no knowledge of her whereabouts.  A December 
1995 written statement signed by the veteran's father stated 
that he and his wife had taken care of the veteran "up to 
his final days."  

In January 1998, the appellant filed an Application for 
Dependency and Indemnity Compensation (DIC).  She reported 
that she had been married to the veteran since December 1971.  
She also indicated that she had lived continuously with the 
veteran from the date of their marriage to his death.  The 
appellant listed her mailing address as being in Miami, 
Florida.  The appellant subsequently submitted a written 
statement, dated in April 1998, in which she stated that she 
and the veteran had never been legally separated and that she 
had lived with the veteran continuously, except when he was 
in treatment programs.  She further stated that she supported 
the family between 1989 and 1991, and that, after the family 
home was foreclosed on in 1991, the couple moved in with his 
mother, but his drinking got worse and he was admitted to a 
VA facility.  The appellant also stated that she briefly 
lived with her mother while the veteran was hospitalized and 
then she went to Miami, Florida to find a place for the 
couple to relocate; the veteran was to rejoin her after he 
completed treatment.  (There is no evidence of record which 
shows that the veteran ever went to Florida or that the 
appellant ever again lived in New York City.)  The appellant 
stated that the veteran was paying 50 percent of her support 
up until he died.  Lastly, the appellant stated that her 
husband drank from the beginning of the marriage until the 
day that he died and that she stuck by him through the whole 
marriage.

In April 1998, the appellant submitted a VA Form 4170 in 
which she stated that she had lived with the veteran 
continuously from the date of the marriage until the day the 
veteran died.  Two VA Forms 21-4171 from relatives of the 
appellant were submitted at the same time.  Each relative 
stated that the appellant had lived with the veteran 
continuously from the date of the marriage until he died and 
that they had resided in Queens, New York from 1984 onward.  

Also in April 1998, a written statement was submitted by the 
veteran's father in response to written inquiry sent by the 
RO.  The veteran's father stated that the appellant and the 
veteran ceased living together in May 1991, and that the 
cause of the separation was the "serious emotional, 
financial and adultery (appellant) problems" that he and his 
wife knew were going on at the time.  He further stated that 
the veteran did not provide any support for the appellant and 
that there was no written separation agreement, only a verbal 
one and then the appellant walked out.  

The Board does not dispute that the appellant and the veteran 
were legally married in December 1971, and that such marriage 
was never terminated by divorce.  However, while the 
appellant does allege that she and the veteran continuously 
cohabited from the date of the marriage until the day of the 
veteran's death, the evidence of record does not show that 
she and the veteran did continuously cohabit from the date of 
their marriage to the date of his death.  The veteran himself 
indicated in 1991 that he was separated and that the reason 
for the separation was an affair had by the appellant.  Other 
evidence of record, including various VA medical records and 
VA examination reports, indicate that the appellant and the 
veteran separated in 1991, and never lived together again.  
In addition, the veteran's parents also indicated that the 
veteran and the appellant had not cohabited since 1991, and 
that she walked out on the veteran.  Furthermore, the 
evidence of record indicates that the veteran did not hold 
any job from 1992 onward; that he was living off his VA 
benefits for PTSD and he was not receiving any VA benefits 
for a dependent; and that the appellant was apparently the 
sole wage earner for the family between 1989 and 1991, but 
did not support the veteran thereafter.  Therefore, the Board 
finds that the preponderance of the evidence indicates that 
the veteran, between 1991 and 1995, when he was not 
hospitalized or in a VA domiciliary facility, was either 
homeless, living in a shelter or an SRO or staying with his 
parents and that he therefore was not living with the 
appellant.

As per the holding of the Court in the Gregory case, an 
analysis of the conduct of the parties at the time of the 
initial separation controls the question of fault in causing 
the separation between the parties.  The Board initially 
notes that since the appellant has denied that any separation 
ever took place, she has never alleged that the separation 
from 1991 to 1995 revealed by the evidence of record was by 
mutual consent and that there is no evidence of record to 
that effect.  While there is evidence of record that 
indicates that the veteran had serious substance abuse 
problems and that he might have mistreated the appellant at 
one point in time in 1991, the appellant has never stated or 
alleged that she was abused by the veteran or that his 
behavior caused her to leave.  To the contrary, she has 
stated that she stuck by the veteran throughout the marriage 
despite his drinking problem, up until the veteran's death.  
However, there is no evidence that the appellant was anywhere 
near the veteran in November 1995, that a reconciliation had 
taken place or that she was even aware of the veteran's death 
until just before she filed her application for benefits in 
January 1998.

As referenced above, the statements of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Here, however, the 
claims file is replete with contradictory information.  The 
appellant has denied that any separation took place, but 
there is contemporary evidence submitted by the veteran in 
1991 that there was a separation that was due to an affair 
engaged in by the appellant.  This statement was corroborated 
by the written statement of the veteran's father submitted in 
April 1998, and it is likely that the father was unaware of 
the veteran's October 1991 VA Form 21-526 statement about an 
affair.  Therefore, contradictory evidence exists in this 
case so that even if the appellant had claimed abuse by the 
veteran as the reason for the 1991 to 1995 separation, such 
statements could not be accepted as the only proof of the 
cause of the couple's separation.  38 C.F.R. § 3.53(b).

The Board therefore finds that the preponderance of the 
evidence establishes that the appellant deserted the veteran 
in 1991 for personal or financial reasons and that she was at 
fault as to the cause of the separation.  The preponderance 
of the evidence also establishes that no reconciliation ever 
occurred between the appellant and the veteran prior to his 
death in November 1995.  Since the evidence is not evenly 
balanced, there is no reasonable doubt to be resolved in the 
appellant's favor.


ORDER

Entitlement to recognition of the appellant as the veteran's 
spouse for VA death benefit purposes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

